REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: positioning a three-dimensional object in a virtual three-dimensional space; displaying a three-dimensional image obtained by capturing the virtual three-dimensional space with a virtual camera, on a screen; calculating a first straight line on the basis of predetermined two points in the three- dimensional object; calculating a second straight line orthogonal to the first straight line; calculating a third straight line which is a straight line obtained by projecting the first straight line onto a predetermined plane; calculating a fourth straight line which is a straight line orthogonal to the third straight line on the predetermined plane, wherein the second straight line is calculated by translating the fourth straight line from the predetermined plane to the three-dimensional object within the virtual three-dimensional space; selecting either one of the first straight line and the second straight line as a rotation axis on the basis of an input performed with the pointing device; and rotating the three-dimensional object about the selected rotation axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645.  The examiner can normally be reached on M-F 8-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PHU K NGUYEN/Primary Examiner, Art Unit 2616